DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 9, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendment and Arguments
3.	The amendment to the claims and rebuttal arguments filed on March 9, 2021 have been fully considered.  The amendments are partially successful in overcoming the 35 USC 112(a) rejection.  However, the claims remain rejected for the reasons provided below.
	The claims were previously rejected under 35 USC 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	The rejection with regards to claims 3, 5, 24, 26 and 27 for reciting embodiments which were not disclosed is withdrawn.  Applicants have amended these claims to recite only embodiments that are found in the originally filed disclosure.
	Claim 1 (and claims dependent thereon) were rejected for reciting the combining hydroxylamine and a first organic solvent to form a first reaction mixture.  The originally filed disclosure provides for the combining of hydroxylamine hydrochloride, trimethylamine, and a first organic solvent to prepare a reaction mixture.  Claim 1 recites adding an R-substituted alcyl halide to the first reaction mixture to form a second reaction mixture.  The originally filed disclosure provides for the step comprising the dissolution of an R-substitued acyl chloride in a second organic solvent to prepare an R-substituted acyl chloride solution and dissolving trimethylamine in a third organic solvent to prepare a trimethylamine solution and adding the R-substituted acyl chloride solution and the trimethylamine solution to the reaction mixture.  Thus, the instant claims recite a genus which is broader that that disclosed originally.
	Applicants argue that in this case it was not described that it is essential to combine only hydroxylamine hydrochloride, trimethylamine, and a first organic solvent to prepare the first reaction mixture.  Applicants state that the skilled artisan would believe that Applicant was in possession of any hydroxylamine, and that including trimethylamine in the first reaction mixture was not essential or required.  Thus, Applicants state that it is not taught that trimethylamine is an essential feature of the claimed method.  As such, Applicants state that the skilled artisan would not believe that the method would need to be limited to only specific embodiments shown in the examples.
	Applicants also argue it is not essential to dissolve R-substituted acyl chloride solution in a second organic solvent, not it is essential to add a trimethylamine solution.  Applicants state that the claims should not be limited to the single embodiment in the example.
	The arguments above have been fully considered, however, they are not found to be persuasive.  The originally filed disclosure does not disclose a generic concept in addition to the specific embodiment.  Thus, the disclosure does not lead the skilled artisan to practice the invention more broadly that the specific embodiment.  There is no teaching or suggestion in the specification, nor in the state of the art, to practice the generic invention that is now being claimed.
	For the reasons provided above, it is maintained that the 35 USC 112(a) rejection is proper.  Claims 1-6, 11, 15, 16 and 22-29 remain rejected.  This ground of rejection is made FINAL.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626